Dismissed by unpublished PER CURIAM opinion.
PER CURIAM:
Christopher J. Moltz seeks to appeal the district court’s order adopting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2254 (2000).* We have independently reviewed the record and conclude that Moltz has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Our review of the record reveals that Moltz was convicted of murder, robbery, and conspiracy to commit robbery, not as an accessory after the fact of murder, as stated in the district court’s opinion,